Exhibit 99.2 AUDITED AND UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Jefferson Bancorp, Inc. and Subsidiaries JEFFERSON BANCORP, INC. AND SUBSIDIARY Financial Report December 31, 2012 and 2011 JEFFERSON BANCORP, INC. AND SUBSIDIARY 2 Independent Auditor’s Report - 2012 1 Independent Auditor’s Report - 2011 2 Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Changes in Stockholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Independent Auditor's Report - 2012 Report of Independent Registered Public Accounting Firm To the Board of Directors Jefferson Bancorp, Inc. Washington, D.C. We have audited the accompanying consolidated balance sheet of Jefferson Bancorp, Inc. and Subsidiary as of December 31, 2012 and the related consolidated statements of operations, comprehensive income, changes in stockholders’ equity and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Jefferson Bancorp, Inc. and Subsidiary as of December 31, 2012, and the results of their operations and their cash flows for the year then ended, in conformity with U.S. generally accepted accounting principles. Frederick, Maryland March 29, 2013 1 Independent Auditor's Report - 2011 Independent Auditor’s Report To the Board of Directors Jefferson Bancorp, Inc. Washington, D.C. We have audited the accompanying consolidated balance sheet of Jefferson Bancorp, Inc. and Subsidiary as of December 31, 2011, and the related consolidated statements of operations, comprehensive income, changes in stockholders’ equity and cash flows for the year ended December 31, 2011. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Jefferson Bancorp, Inc. and Subsidiary as of December 31, 2011, and the results of their operations and their cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. Frederick, Maryland April 30, 2012 2 JEFFERSON BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, 2012 and 2011 ASSETS Cash and due from banks $ $ Federal funds sold and other overnight investments Cash and cash equivalents Investment securities available for sale (AFS) - at fair value Restricted equity securities, at cost Loans, net of unearned fees and discounts Less: Allowance for credit losses ) ) Loans, net Real estate acquired through foreclosure, net Premises and equipment, net Core deposit intangible Deferred tax asset Accrued interest receivable and other assets Total Assets $ $ LIABILITIES Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits Accrued expenses and other liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES (Notes 7, 14) STOCKHOLDERS' EQUITY Common stock, $.01 par value: 5,000,000 shares authorized, 2,625,000 and 2,620,000 shares issued and outstanding at December 31, 2012 and 2011, respectively Additional paid in capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to consolidated financial statements. 3 JEFFERSON BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME For the years ending December 31, 2012 and 2011 INTEREST INCOME: Interest and fees on loans $ $ Interest on federal funds sold and other overnight investments Taxable interest and dividends on investment securities Total interest income INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 88 Total interest expense Net interest income Provision for credit losses Net interest income after provision for credit losses NONINTEREST INCOME: Net gain on sale of real estate acquired through foreclosure Service charges on deposit accounts Other income Total noninterest income NONINTEREST EXPENSE: Salaries and employee benefits Occupancy expenses Furniture and equipment expenses Legal, accounting and other professional fees Data processing and items processing services FDIC insurance costs Advertising and marketing related expenses Foreclosed property expenses Loan collection costs Core deposit intangible amortization Other expenses Total noninterest expense Income before income taxes Income tax expense Net income $ $ See accompanying notes to consolidated financial statements. 4 JEFFERSON BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the years ended December 31, 2012 and 2011 Net income $ $ Other comprehensive income: Changes in net unrealized gains on securities available for sale, net of income tax of $20,343 and $163,232 in 2012 and 2011, respectively Comprehensive income $ $ See accompanying notes to consolidated financial statements. 5 JEFFERSON BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY For the years ending December 31, 2012 and 2011 Common stock Additional paid in capital Retained earnings Accumulated other comprehensive income (loss) Total Balance, December 31, 2010 $ ) $ Redemption of common stock ) ) - - ) Stock-based compensation - - - Net income - - - Other comprehensive income - - - Balance, December 31, 2011 $ Issuance of common stock 50 - - Shares issued under stock option plan 40 - - Repurchase and retirement of common stock ) ) - - ) Stock-based compensation - - - Net income - - - Other comprehensive income - - - Balance, December 31, 2012 $ See accompanying notes to consolidated financial statements. 6 JEFFERSON BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS For the years ending December 31, 2012 and 2011 Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Stock-based compensation Amortization of investment premiums Accretion on acquired loans ) ) Accretion on acquired deposits - ) Amortization of core deposit intangibles Gain on sale of loans - ) Gain on sale of premises and equipment - ) Provision for credit losses Gain on sale of real estate acquired through foreclosure ) ) Write down of real estate acquired through foreclosure - Net increase in deferred income taxes ) ) Net decrease (increase) in accrued interest receivable and other assets ) Net increase (decrease) in accrued expenses and other liabilities ) Net cash used in operating activities ) ) Cash Flows From Investing Activities: Purchases of investment securities available for sale - ) Redemptions and maturities of investment securities available for sale Redemption of Federal Home Loan Bank stock Net increase in loans ) ) Proceeds from sale of loans - Proceeds from sale of real estate acquired through foreclosure Capital expenditures on real estate acquired through foreclosure - ) Proceeds from sale of premises and equipment - Purchases of premises and equipment ) ) Net cash provided by (used in) investing activities ) Cash Flows From Financing Activities: Net increase (decrease) in deposits ) Proceeds from issuance of common stock - Proceeds from exercise of stock options - Repurchase and retirement of common stock ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of year $ $ Supplemental information: Interest paid $ $ Income taxes paid $ $ Transfer of loans to real estate acquired through foreclosure $ $ See accompanying notes to consolidated financial statements. 7 JEFFERSON BANCORP, INC. AND SUBSIDIARY Notes to Condensed Financial Statements 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The consolidated financial statements include the accounts of Jefferson Bancorp, Inc and its wholly owned subsidiary, Bay Bank, FSB (the “Bank”), collectively (the “Company”).All significant intercompany balances and transactions have been eliminated in consolidation.The investment in subsidiary is recorded on Jefferson Bancorp’s books on the basis of its equity in the net assets.The accounting and reporting policies of the Company conform to accounting principles generally accepted in the United States of America and to general practices in the banking industry. Nature of Business Jefferson Bancorp, Inc was incorporated under the laws of the State of Delaware on June 30, 2010 to operate as a bank holding company of a federal savings bank (“FSB”) in the name of Bay Bank, FSB, which commenced operations on July 9, 2010.Jefferson Bancorp, Inc. owns all the shares of common stock issued by the Bank.The Bank was chartered by the Office of Thrift Supervision (the "OTS”), which transitioned to the Office of the Comptroller of the Currency ("OCC") in 2011, to operate as a federal savings bank and its deposit accounts are eligible to be insured by the Federal Deposit Insurance Corporation (“FDIC”). On July 9, 2010, the Company acquired substantially all assets and assumed all deposits and certain other liabilities related to the two former branch offices of Bay National Bank (“BNB”).The transaction was consummated pursuant to a Purchase and Assumption Agreement by and among the FDIC, as Receiver for BNB and the Bank.This acquisition is discussed in more detail under Note 2. The principal business of the Bank is to make loans and other investments and to accept time and demand deposits.The Bank’s primary market areas are Baltimore and its immediately surrounding counties, the Baltimore-Washington corridor and Salisbury, Maryland, although the Bank’s business development efforts also generate business outside of these areas.The Bank offers a broad range of banking products, including a full line of business and personal savings and checking accounts, money market demand accounts, certificates of deposit, and other banking services. The Bank funds a variety of loan types including commercial and residential real estate loans, commercial term loans and lines of credit, consumer loans and letters of credit.The Company’s customers are primarily individuals and small businesses. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near term include the determination of the allowance for credit losses, the valuation of deferred tax assets, the valuation of real estate acquired through foreclosure, and the estimate of expected cash flows for loans acquired with deteriorated credit quality. Cash and Cash Equivalents The Company has included cash and due from banks, and federal funds sold and other overnight investments as cash and cash equivalents for the purpose of reporting cash flows.Cash equivalents include highly liquid investments with an original maturity of 90 days or less, which consist of interest-bearing deposits in other financial institutions. 8 JEFFERSON BANCORP, INC. AND SUBSIDIARY Notes to Condensed Financial Statements Investment Securities Investment securities classified as available for sale are recorded at fair value.Temporary unrealized gains or losses on available for sale securities are excluded from net income and reported as an amount net of taxes as a separate component of other comprehensive income (loss) included in stockholders’ equity.Premiums or discounts on available for sale securities are amortized or accreted into income using the interest method.For mortgage-backed securities, the amortization or accretion is based on estimated average lives of the securities.The lives of these securities can fluctuate based on the amount of prepayments received on the underlying collateral of the securities.Realized gains or losses are recorded on the trade date using the specific identification method. Management evaluates securities for other-than-temporary impairment on at least a quarterly basis, and more frequently when economic or market concern warrants such evaluation.Debt securities with a decline in fair value below their cost that are deemed to be other-than-temporarily impaired are reflected in earnings as realized losses to the extent impairment is related to credit losses.The amount of the impairment for debt securities related to other factors is recognized in other comprehensive income (loss).In evaluating other-than-temporary impairment losses, management considers (1) the length of time and the extent to which the fair value has been less than cost, (2) the reasons for the decline in value, (3) the financial position and access to capital of the issuer, including the current and future impact of any specific events, and (4) for fixed maturity securities, whether the Company intends to sell the security, or it is more likely than not that the Company will be required to sell the security before recovery of the cost basis, which may be maturity.No investment securities held by the Company as of December 31, 2012 and 2011 were subject to a write-down due to credit related other-than-temporary impairment. Restricted Equity Securities, At Cost The Bank is required to maintain a minimum investment in capital stock of Atlantic Central Bankers Bank (“ACBB”) as a condition for being approved for a $3 million unsecured overnight federal funds line.The Bank also maintains an investment in the Federal Home Loan Bank of Atlanta (“FHLB”).Since no ready market exists for these stocks and they have no quoted market value, the Bank’s investments in these stocks are carried at cost.Management reviews for impairment based on the ultimate recoverability of the cost basis in these securities.The stocks’ values are determined by the ultimate recoverability of the par values rather than by recognizing temporary declines.Management considers such criteria as the significance of a decline in net assets, if any, the length of time the situation has persisted, commitments by the institutions to make payments required by law or regulation, the impact of legislative or regulatory changes on the customer base and the bank’s liquidity position. At December 31, the Company’s restricted stock investments consisted of: Federal Home Loan Bank stock $ $ Atlantic Central Bankers Bank stock Total restricted equity securities $ $ Originated Loans Loans are generally stated at the principal amount outstanding net of any deferred fees and costs.Interest income on loans is accrued at the contractual rate on the principal amount outstanding.It is the Company’s policy to discontinue the accrual of interest when circumstances indicate that collection is doubtful.The accrual of interest is discontinued at the time the loan is 90 days past due unless the credit is well-secured and in process of collection.Past due status is based on contractual terms of the loan.Generally, loans are placed on non-accrual status once they are determined to be impaired or when principal or interest payments are 90 or more days past due.Previously accrued but uncollected interest income on these loans is reversed against interest income.Loans are returned to accrual status when all principal and interest amounts contractually due are brought current and future payments are reasonably assured.Fees charged and costs capitalized for originating certain loans are amortized by the interest method over the term of the loan. 9 JEFFERSON BANCORP, INC. AND SUBSIDIARY Notes to Condensed Financial Statements Loans are considered impaired when, based on current information, it is probable that the Bank will not collect all principal and interest payments according to contractual terms.Impaired loans do not include large groups of smaller balance homogeneous credits such as residential real estate and consumer installment loans, which management evaluates collectively for impairment.Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due.Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired.Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reason for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed.Impaired loans are measured based on the present value of expected future cash flows discounted at the loan’s effective interest rate.However, as a practical expedient, management may measure impairment based on a loan’s observable market price or the fair value of the collateral if repayment of the loan is collateral-dependent. Accounting for Certain Loans or Debt Securities Acquired in a Transfer The Company’s acquired loans from the BNB acquisition (see Note 2) were recorded at fair value at the acquisition date and no separate valuation allowance was established.The initial fair value was determined with the assistance of a valuation specialist that discounted expected cash flows at appropriate rates.The discount rates were based on market rates for new originations of comparable loans and did not include a factor for credit losses as that was included in the estimated cash flows. Accounting Standards Codification (“ASC”) Topic 310-30, Loans and Debt Securities Acquired with Deteriorated Credit Quality, applies to loans acquired in a transfer with evidence of deterioration of credit quality for which it is probable, at acquisition, that the investor will be unable to collect all contractually required payments receivable.If both conditions exist, the Company determines whether to account for each loan individually or whether such loans will be assembled into pools based on common risk characteristics such as credit score, loan type, and origination date.Based on this evaluation, the Company determined that the loans acquired from the BNB acquisition subject to ASC Topic 310-30 would be accounted for individually. The Company considered expected prepayments and estimated the total expected cash flows, which includes undiscounted expected principal and interest.The excess of that amount over the fair value of the loan is referred to as accretable yield.Accretable yield is recognized as interest income on a constant yield basis over the expected life of the loan.The excess of the contractual cash flows over expected cash flows is referred to as nonaccretable difference and is not accreted into income.Over the life of the loan, the Company continues to estimate expected cash flows.Subsequent decreases in expected cash flows are recognized as impairments in the current period through the allowance for credit losses.Subsequent increases in cash flows to be collected are first used to reverse any existing valuation allowance and any remaining increase is recognized prospectively through an adjustment of the loan’s yield over its remaining life. ASC Topic 310-20, Nonrefundable Fees and Other Costs, was applied to loans not considered to have deteriorated credit quality at acquisition.Under ASC Topic 310-20, the difference between the loan’s principal balance at the time of purchase and the fair value is recognized as an adjustment of yield over the life of the loan. Allowance for Credit Losses The allowance for credit losses (the "allowance") is established to estimate losses that have occurred on loans by recording a provision for credit losses charged to earnings.Loans are charged-off when management believes the uncollectibility of a loan or any portion thereof is confirmed.Subsequent recoveries, if any, are credited to the allowance. 10 JEFFERSON BANCORP, INC. AND SUBSIDIARY Notes to Condensed Financial Statements The allowance is evaluated on a regular basis by management and is based upon management’s periodic review of the collectability of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions.This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. The allowance consists of specific and general components.The specific component relates to loans that are classified as impaired.For those loans that are classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of that loan.For impaired loans, any confirmed impairment is charged-off against the loan and allowance in the applicable reporting period.The general component covers loans that are not classified as impaired and is based on historical loss experience and several qualitative factors.These qualitative factors address various risk characteristics in the Company’s loan portfolio after an assessment of internal or external influences on credit quality that are not fully reflected in the historical loss data. While management believes it has established the allowance for credit losses in accordance with generally accepted accounting principles and has taken into account the views of its regulators and the current economic environment, there can be no assurance that in the future the Company’s regulators or the economic environment will not require further increases in the allowance. Real Estate Acquired Through Foreclosure The Company records foreclosed real estate assets at fair value less estimated costs to sell at the time of acquisition.Estimated fair value is based upon many subjective factors, including location and condition of the property and current economic conditions, among other things.Since the calculation of fair value relies on estimates and judgments relating to inherently uncertain events, results may differ from the Company’s estimates. Write-downs at the time of acquisition are made through the allowance for credit losses.Write-downs for subsequent declines in value are included in the Company’s noninterest expense, along with operating income, net of related expenses of such properties.Gains or losses realized upon disposition are included in noninterest income. Premises and Equipment Premises and equipment are stated at cost less accumulated depreciation and amortization computed using the straight-line method.Premises and equipment are depreciated over the useful lives of the assets, except for leasehold improvements which are amortized over the terms of the respective leases or the estimated useful lives of the improvements, whichever is shorter.Useful lives range from: five to ten years for furniture, fixtures and equipment; three to five years for software, hardware and data handling equipment; and five years for leasehold improvements.Maintenance and repairs are charged to expense as incurred, while improvements, which extend the useful life, are capitalized and depreciated over the estimated remaining life of the asset. Core Deposit Intangible Assets Acquired intangible assets with finite lives, such as core deposit intangibles, are initially recorded at estimated fair value and are amortized over their estimated lives. The Company currently amortizes its core deposit intangible, resulting from the BNB acquisition, using an accelerated method over an estimated useful life of approximately six years.The Company periodically assesses whether events or changes in circumstances indicate that the carrying amounts of core deposit and other intangible assets may be impaired. 11 JEFFERSON BANCORP, INC. AND SUBSIDIARY Notes to Condensed Financial Statements Transfers of Financial Assets Transfers of financial assets are accounted for as sales when all of the components meet the definition of a participating interest and when control over the assets has been surrendered.A participating interest generally represents (1) a proportionate (pro rata) ownership interest in an entire financial asset, (2) a relationship where from the date of transfer all cash flows received from the entire financial asset are divided proportionately among the participating interest holders in an amount equal to their share of ownership, (3) the priority of cash flows has certain characteristics, including no reduction in priority, subordination of interest, or recourse to the transferor other than standard representation or warranties, and (4) no party has the right to pledge or exchange the entire financial asset unless all participating interest holders agree to pledge or exchange the entire financial asset.Control over transferred assets is deemed to be surrendered when (1) the assets have been isolated from the Company, (2) the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets, and (3) the Company does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. Stock-Based Compensation Stock-based compensation expense is recognized over the employee’s required service period, which is generally defined as the vesting period, of the stock-based grant based on the estimated grant date fair value.A Black-Scholes option pricing model is used to estimate the fair value of the stock options. Advertising Costs Advertising costs generally are expensed as incurred. Income Taxes The Company uses the liability method of accounting for income taxes.Under the liability method, deferred tax assets and liabilities are determined based on differences between the financial statement carrying amounts and the tax bases of existing assets and liabilities (i.e., temporary differences) and are measured at the enacted rates in effect when these differences reverse. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment.Realization of deferred tax assets is dependent on generating sufficient taxable income in the future. When tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that ultimately would be sustained.The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more-likely-than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any.The evaluation of a position taken is considered by itself and not offset or aggregated with other positions.Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority.The portion of benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying balance sheet along with any associated interest and penalties that would be payable to the taxing authorities upon examination.Management evaluated the Company's tax positions and concluded that the Company had taken no uncertain tax positions that require adjustment to the consolidated financial statements.It is the Company’s policy to recognize interest and penalties related to unrecognized tax liabilities within income tax expense in the statement of income. The Company files a consolidated federal income tax return.The Bank and Jefferson Bancorp, Inc. file separate income tax returns in Maryland and the District of Columbia, respectively.All tax years since inception are open to examination by the respective tax authorities for these jurisdictions. 12 JEFFERSON BANCORP, INC. AND SUBSIDIARY Notes to Condensed Financial Statements Comprehensive Income Comprehensive income consists of net income and other comprehensive income (loss).Other comprehensive income (loss) includes unrealized gains or losses (net of taxes) on securities available for sale which are also recognized as a separate component of stockholders’ equity. Reclassifications Certain items in the 2011 financial statements have been reclassified to conform to the 2012 presentation with no effect on the prior year earnings or stockholders' equity. Recent Accounting Pronouncements and Developments In April 2011, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") No. 2011-02, Receivables (Topic 310): A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.The amendments to Accounting Standards Codification ("ASC") Topic 310 clarify the guidance on a creditor’s evaluation of whether it has granted a concession and whether a debtor is experiencing financial difficulties to facilitate the determination of whether a restructuring constitutes a troubled debt restructuring (“TDR”).In addition, the amendments clarify that a creditor is precluded from using the effective interest rate test in the debtor’s guidance on restructuring of payables when evaluating whether a restructuring constitutes a TDR.For nonpublic entities, these amendments were effective for annual reporting periods ending on or after December 15, 2012, including interim periods within those annual periods.Adoption of this guidance did not have a material impact on the Company's consolidated financial statements. In May 2011, the FASB issued ASU No. 2011-04, Fair Value Measurements (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. Generally Accepted Accounting Principles ("GAAP") and International Financial Reporting Standards ("IFRSs").This ASU amends ASC Topic 820, "Fair Value Measurements," to bring U.S. GAAP for fair value measurements in line with International Accounting Standards.The ASU clarifies existing guidance for items such as: the application of the highest and best use concept to non-financial assets and liabilities; the application of fair value measurement to financial instruments classified in a reporting entity's stockholder's equity; and disclosure requirements regarding quantitative information about unobservable inputs used in the fair value measurements of level 3 assets.ASU 2011-04 also creates an exception to Topic 820 for entities which carry financial instruments within a portfolio or group, under which the entity is now permitted to base the price used for fair value upon a price that would be received to sell the net asset position or transfer a net liability position in an orderly transaction.The ASU also allows for the application of premiums or discounts in a fair value measurement if the financial instrument is categorized in level 2 or 3 of the fair value hierarchy.Lastly, the ASU contains new disclosure requirements regarding fair value amounts categorized as level 3 in the fair value hierarchy such as: disclosure of the valuation process used; effects of and relationships between unobservable inputs; usage of nonfinancial assets for purposes other than their highest and best use when that is the basis of the disclosed fair value; and categorization by level of items disclosed at fair value, but not measured at fair value for financial statement purposes.This ASU was effective for annual periods beginning after December 15, 2011.Adoption of this guidance did not have a material impact on the Company's consolidated financial statements. In June 2011, the FASB issued ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income.This ASU amends ASC Topic 220, "Comprehensive Income," to facilitate the continued alignment of U.S. GAAP with International Accounting Standards.The ASU prohibits the presentation of the components of comprehensive income in the statement of stockholder's equity.Reporting entities are allowed to present either: a statement of comprehensive income, which reports both net income and other comprehensive income; or separate, but consecutive, statements of net income and other comprehensive income.Under previous GAAP, all three presentations were acceptable.Regardless of the presentation selected, the reporting entity is required to present all reclassifications between other comprehensive and net income on the face of the new statement or statements.For nonpublic entities, the provisions of this ASU are effective for fiscal years ending on or after December 15, 2012, and for interim and annual periods thereafter.Adoption of this guidance did not have a material impact on the Company's consolidated financial statements.Management elected to present a statement of comprehensive income. 13 JEFFERSON BANCORP, INC. AND SUBSIDIARY Notes to Condensed Financial Statements In December 2011, FASB issued ASU No. 2011-12, Comprehensive Income (Topic 220): Deferral of the Effective Date for Amendments to the Presentation of Reclassification of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05.This ASU amends ASU 2011-05 to affect only those changes in ASU 2011-05 that relate to the presentation of reclassification adjustments.The amendments are being made to allow the FASB time to re-deliberate whether to present on the face of the financial statements the effects of reclassifications out of accumulated other comprehensive income on the components of net income and other comprehensive income for all periods presented.While FASB is considering the operational concerns about the presentation requirements for reclassification adjustments and the needs of financial statement users for additional information about reclassification adjustments; entities should continue to report reclassifications out of accumulated other comprehensive income consistent with the presentation requirements in effect before update 2011-05.Nonpublic entities should begin applying these requirements for fiscal years ending after December 15, 2012.Adoption of this guidance did not have a material impact on the Company's consolidated financial statements. 2.MERGERS AND ACQUISITIONS On July 9, 2010, the Company acquired substantially all assets and assumed all deposit and certain other liabilities related to the two former branch offices of BNB.The transaction was consummated pursuant to a Purchase and Assumption Agreement (the “Agreement”) by and among the FDIC, as Receiver for BNB and the Bank.Pursuant to the terms of the Agreement, the Bank assumed approximately $205 million in deposits.The Bank also acquired approximately $134 million in loans (based on contractual amounts) and $101 million in cash, investments and other assets and agreed to provide loan servicing to BNB’s existing customers.The Bank bid a negative $33.5 million for the net assets acquired.In relation to this acquisition, the Company followed the acquisition method of accounting as outlined in ASC Topic 805, Business Combinations.Management utilized external analyses by appraisers and other valuation specialists in determining the fair value of assets acquired and liabilities assumed. 14 JEFFERSON BANCORP, INC. AND SUBSIDIARY Notes to Condensed Financial Statements 3.INVESTMENT SECURITIES AVAILABLE FOR SALE At December 31, 2012 and 2011, the Company’s securities portfolio consisted entirely of government sponsored enterprises (“GSE”) residential mortgage-backed securities.Amortized cost and estimated fair value of investment securities available for sale are summarized as follows: Amortized Gross Unrealized Estimated Fair Cost Gains Losses Value December 31, 2012 $ $ $
